DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                   
This office action is in response to the RCE filed on 10/03/2022.  Claims 1-20 remain pending with claims 1-3, 5, 8, 10-12, 14, 17, 19 have been amended.                               

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.                               
In the remarks, Applicants made two main arguments.           
a)  The first argument:  Mizes does not even use luminance for a compensation (see paragraph [0059] of Mizes).  Thus, Mizes fails to teach or suggest “generating the compensation data including determining the plurality of compensation values, for a plurality of pixels of a display panel of the display device at the maximum reference gray level, based on a luminance of the portion of the first capture image corresponding to the box data,” as claimed in claim 1.                  
This argument is not persuasive.  Shyshkin clearly teaches that optical correction processing 240 can properly process the captured test images containing the luminance measurements used to generate the correction data which will be used to correct images displayed by the display panel (see section [0055]).  Shyshkin further teaches that the test images are processed by using the high-resolution estimates of the panel pixel locations within the test images and an integration window around each of those locations within the test images to calculate the intensity of the panel pixels.  This data is processed to calculate the correction data or calibration factors (see section [0057]).  Therefore, Mizes in view of Shyshkin clearly teaches that “generating the compensation data including determining the plurality of compensation values, for a plurality of pixels of a display panel of the display device at the maximum reference gray level, based on a luminance of the portion of the first capture image corresponding to the box data,” as claimed in claim 1.                   
b)  The second argument:  Shyshkin provides no disclosure as to determine compensation values based on luminance of a portion of a capture image corresponding to box data having the maximum reference gray level (see paragraph [0025] of Shyshkin).                   
This argument is not persuasive.  Shyshkin clearly teaches that captured test images containing the luminance measurements used to generate the correction data which will be used to correct images displayed by the display panel (see section [0055]).                                

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.                            
Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizes et al (US 2004/0252905), hereafter as Mizes, in view of Shyshkin (US 2021/0058571).                     
RE claims 1 and 10,  Mizes teaches the invention substantially as claimed.                      
Mizes teaches that a method of generating information to control display of images, the method comprising:     
providing a device with align pattern data to which box data having a maximum reference gray level is added (see Figure 6 and paragraph 56; also Figure 18 and paragraph 58; lines or dots are align pattern respectively and boxes are in both embodiments);                  
obtaining a first capture image of the display device generated based on the align pattern data to which the box data is added (see paragraph 57);               
providing the device with one or more full pattern data respectively having one or more reference gray levels lower than the maximum reference gray level (see paragraphs 57 and 59);             
obtaining one or more second capture images of the device generated based on the one or more full pattern data (see paragraph 57); and              
generating compensation data including a plurality of compensation values at the one or more reference gray levels and the maximum reference gray level, the compensation data generated based on the one or more second capture images and a portion of the first capture image corresponding to the box data (see paragraphs 56, 59 and 67).               
However, Mizes does not teach where the device is a “display” and wherein the display device is a self- luminous display device.             
From the same field of endeavor, Shyshkin teaches where the device is a “display” and wherein the display device is a self-luminous display device (see Fig. 3 and 6 and paragraph 1 and paragraphs 55-57), and wherein generating the compensation data includes determining the plurality of compensation values, for a plurality of pixels of a display panel of the display device at the maximum reference gray level, based on a luminance of a the portion of the first capture image (see sections [0055], [0056], [0057]).                                              
Mizes and Shyshkin are combinable because they are from the same field of endeavor.  It would have been obvious to a person having ordinary skill in the art to before the effective filing date of claimed invention to combine the display calibration of Shyshkin with the comparison of gray level boxes as performed by the captures of the test printed patterns of Mizes for the purpose of extending the functionality of a known camera based calibration system with another for predictable results.                       
RE claims 2 and 11, Mizes in view of Shyshkin teaches the method of claims 1 and 10. Mizes in view of Shyshkin does not teach wherein the box data corresponds to one white box image at a substantially center position of a display panel of the display device. It would have obvious to a person having ordinary skill in the art to place the white box in the center, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                           
RE claims 3 and 12, Mizes teaches the method method of claims 1 and 10. Shyshki teaches further comprising: aligning a position of a display panel of the display device and positions of the one or more second capture images based on the first capture image (see paragraph 7).                       
RE claims 4 and 13, Mizes in view of Shyshkin teaches the method method of claims 1 and 10. Mizes teaches wherein: the display device displays a total range of gray levels from a O-gray level to a 255-gray level, and the maximum reference gray level is the 255-gray level (see paragraph 69).                 
RE claims 5 and 14, Mizes in view of Shyshkin teaches the method method of claims 1 and 10. Mizes teaches wherein the box data corresponds to a plurality of white box images at a plurality of positions of a display panel of the display device (see Fig. 6 and 18 many rectangles and squares of varying degrees of whiteness).                             
RE claims 6 and 15, Mizes in view of Shyshkin teaches the method method of claims 5 and 14. Mizes in view of Shyshkin does not teach wherein the plurality of white box images is one of 3*3 white box images, 5*white box images, 7*7 white box images, or 9*9 white box images. It would have obvious to a person having ordinary skill in the art to place the white box in the center, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                
RE claims 8 and 17, Mizes in view of Shyshkin teaches the method of claims 1 and 10. Mizes teaches wherein generating the compensation data includes: determining the plurality of compensation values, for the plurality of pixels of the display panel of the display device at the one or more reference gray levels, based on luminances of the one or more second capture images (see paragraph 57 and 69).                                
RE claims 9 and 18, Mizes in view of Shyshkin teaches the method of claims 1 and 10. Mizes teaches further comprising: writing the compensation data, including the plurality of compensation values at the one or more reference gray levels and the maximum reference gray level, to the display device (see paragraph 59).                              
RE claims 19, Mizes in view of Shyshkin teaches a display device. Mizes teaches comprising:           
a controller configured to generate corrected image data by correcting input image data based on the compensation data; and 
wherein the compensation data includes:                              
a plurality of compensation values at a maximum reference gray level, determined based ona first capture image corresponding to align pattern data to which box data having a maximum reference gray level are added (see paragraphs 56-59); and                
a plurality of compensation values at one or more reference gray levels, determined based on one or more second capture images corresponding to one or more full pattern data respectively having one or more reference gray levels lower than the maximum reference gray level (see paragraphs 57 and 59).                       
However, Mizes does not teach that a display panel including a plurality of pixels, each of the plurality of pixels including a self-luminous light emitter; a scan driver configured to provide scan signals to the plurality of pixels; a memory configured to store compensation data; a data driver configured to provide data signals to the plurality of pixels based on the corrected image data.              
From the same field of endeavor, Shyshkin teaches a display panel including a plurality of pixels, each of the plurality of pixels including a self-luminous light emitter (see Fig. 1 and paragraph 11);                
a scan driver configured to provide scan signals to the plurality of pixels (see Fig. 1 address driver and paragraph 43);                
a memory configured to store compensation data (see Fig. 2 and paragraph 31);              
a data driver configured to provide data signals to the plurality of pixels based on the corrected image data (see Fig. 1 data driver paragraph 43);          
wherein the compensation values at the maximum reference gray level, for the plurality of pixels at the maximum reference gray level, is determined based on a luminance of a portion of the first capture image (see sections [0055], [0056], [0057]).                                                        
Mizes and Shyshkin are combinable because they are from the same field of endeavor.  It would have been obvious to a person having ordinary skill in the art to before the effective filing date of claimed invention to combine the display calibration of Shyshkin with the comparison of gray level boxes as performed by the captures of the test printed patterns of Mizes for the purpose of extending the functionality of a known camera based calibration system with another for predictable results.          
RE claim 20, Mizes teaches the method self-luminous display device of claim 19. Mizes teaches further comprising:                      
a current controller configured to compare a panel current of the display panel with a reference current, and to control the panel current to be lower than or equal to the reference current (see paragraphs 55-57).                         
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2004/0252905 to Mizes in view of U.S. Publication 2021/0058571 to Shyshki and U.S. Publication 2010/0245541 to Zhao.                             
RE claims 7 and 16, Mizes in view of Shyshkin teaches the method of claims 1 and 10. 
However, Mizes in view of Shyshkin does not teach wherein the align pattern data includes dot pattern data which corresponds to an image that includes a black background and one white dot per M*M pixels in the black background, where M is an integer greater than 1.                          
From the same field of endeavor, Zhao teaches wherein the align pattern data includes dot pattern data which corresponds to an image that includes a black background and one white dot per M*M pixels in the black background, where M is an integer greater than 1 (see Fig. 25A).
Mizes, Shyshkin and Zhao are combinable because they are from the same field of endeavor.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to combine the alignment pattern of Zhao with the calibration display methods of Mizes in view of Shyshkin for the purpose of simply substituting one known alignment calibration pattern for another.                                      

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Tzeng whose telephone number is (571) 272-7565. The examiner can normally be reached Monday - Friday 10am - 7pm.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.                 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                             
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                             
/FRED TZENG/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        

FFT
November 18, 2022